Case 9:18-cv-80176-BB Document 535 Entered on FLSD Docket 05/23/2020 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA


   IRA KLEIMAN, as the personal                     CASE NO.: 9:18-cv-80176-BB/BR
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC,

                Plaintiffs,

   v.

   CRAIG WRIGHT,

                Defendant.


                        PLAINTIFFS’ INDEX OF EXHIBITS TO
                     OPPOSING STATEMENT OF MATERIAL FACTS


   Exhibit Title                           Description                            ECF
                                                                                  Entry
   1        DEF_00000466                Jan. 8, 2013 Email from Wright to         ECF No.
                                        Dave Kleiman                              [534-1]
   2        DEF_00000170                Jan. 16, 2013 Email from Dave             ECF No.
                                        Kleiman to Wright                         [534-2]
   3        DEF_01667372                February 2013 messages between Craig      ECF No.
                                        Wright and Mark Ferrier                   [534-3]
   4        Mar. 16, 2020 Dep. of Craig Certified transcript of a deposition of   ECF No.
            Wright                      Defendant, taken in this litigation.      [534-4]
   5        DEF_00001979                Records from Australian Court             ECF No.
                                        Proceedings                               [534-5]
   6        KLEIMAN_00561675;           Purported Contracts between Craig         ECF No.
            DEF_00051504;               Wright and W&K                            [534-6]
            DEF_00013694
   7        KLEIMAN_00562350            Reinstatement of W&K                    ECF No.
                                                                                [534-7]
   8        DEFAUS_01585291                Email between Craig Wright, Calvin   ECF No.
                                           Ayre and Others                      [534-8]
   9        DEFAUS_00550141                May 20, 2015 Email from Craig Wright ECF No.
                                           to Michele Seven                     [534-9]
   10       Craig S. Wright, Satoshi’s     PDF copy of book by Defendant        ECF No.
            Vision (2019)                                                       [534-10]


                                                1
Case 9:18-cv-80176-BB Document 535 Entered on FLSD Docket 05/23/2020 Page 2 of 13



   11      DEF_01597500                  Statement of a Witness in the matter of   ECF No.
                                         Police v FERRIS, July 2014, Name          [534-11]
                                         Craig WRIGHT
   12      DEF_01667260                  Proof of Evidence Craig Wright            ECF No.
                                                                                   [534-12]
   13      DEF_00172528                  Media Training Session 1, March 18,       ECF No.
                                         2016                                      [534-13]
   14      Bad Crypto Podcast, Is        Bad Crypto Podcast, Is Craig Wright       ECF No.
           Craig Wright the Real         the Real Satoshi?, Feb. 20, 2019          [534-14]
           Satoshi?, Feb. 20, 2019
   15      Brendan Sullivan,             Brendan Sullivan, EXCLUSIVE: First        ECF No.
           EXCLUSIVE: First              Interview with Craig Wright After         [534-15]
           Interview with Craig Wright   Judge Orders Him to Pay $5 Billion in
           After Judge Orders Him to     Bitcoin, Modern Consensus, Aug. 26,
           Pay $5 Billion in Bitcoin,    2019
           Modern Consensus, Aug.
           26, 2019
   16      DEF_00027396                  Oct. 9, 2013 Email from Craig S           ECF No.
                                         Wright to Michael Hardy                   [534-16]
   17      DEFAUS_00115950               Mar. 7, 2014 Email from Craig Wright      ECF No.
                                         to Ira Kleiman, re: Another               [534-17]
   18      DEF_00068665                  Record of Interview of Craig Wright,      ECF No.
                                         Australian Tax Office, Aug. 11, 2014      [534-18]
   19      KLEIMAN_00004288              May 10, 2017 Email from Craig Wright      ECF No.
                                         to Ira Kleiman                            [534-19]
   20      DEF_01597484                  May 23, 2013 Email from Craig S           ECF No.
                                         Wright to Mark Ferrier, re: Beer and      [534-20]
                                         congrats
   21      DEFAUS_00516701               Jan. 28, 2014 LinkedIn Message from       ECF No.
                                         Craig Steven Wright to Benjamin           [534-21]
                                         Wright
   22      DEFAUS_01859475               Apr. 1, 2014 email from Craig S           ECF No.
                                         Wright to John Chesher, Andrew            [534-22]
                                         Sommer, and Ramona Watts, re: UK –
                                         design by human forwarding Dec. 16,
                                         2012 email from Dave Kleiman to
                                         Craig S Wright, re: Brits
   23      DEF_00973364                  Scope of Work: Spyder extensions          ECF No.
                                                                                   [534-23]
   24      DEFAUS_00112964               Email from Craig S Wright to Patrick      ECF No.
                                         Paige                                     [534-24]
   25      DEFAUS_00560317               Record of Interview of Craig Wright,      ECF No.
                                         Australian Tax Office, Aug. 18, 2014      [534-25]
   26      DEFAUS_00119167               April 23, 2014 Email from Craig           ECF No.
                                         Wright to Ira Kleiman                     [534-26]



                                              2
Case 9:18-cv-80176-BB Document 535 Entered on FLSD Docket 05/23/2020 Page 3 of 13



   27      DEF_00068579                  May 22, 2012 Email from Craig Wright    ECF No.
                                         to Dave Kleiman                         [534-27]
   28      DEFAUS_00115700               Mar. 28, 2011 Email from Dave           ECF No.
                                         Kleiman to Craig Wright                 [534-28]
   29      Craig Wright, Looking the     Blog post authored by Defendant and     ECF No.
           Other Way, Jan. 17, 2020      publicly available at                   [534-29]
                                         https://craigwright.net/blog/law-
                                         regulation/looking-the-other-way-2/
   30      DEF_00023252                  Purported Deed of Assignment            ECF No.
                                                                                 [534-30]
   31      DEF_01103312                  June 23, 2015 Email from Ramona         ECF No.
                                         Watts to Ira Kleiman                    [534-31]
   32      DEF_00028008                  Oct. 31, 2012 Email from Dave           ECF No.
                                         Kleiman to Craig Wright, re: Bond       [534-32]
                                         Villains
   33      DEFAUS_00558940               Nov. 21, 2015 Email from Craig S        ECF No.
                                         Wright to Robert MacGregor and          [534-33]
                                         others
   34      Craig Wright (Bitcoin SV is   Blog post authored by Defendant and     ECF No.
           Bitcoin), The story of        publicly available at                   [534-34]
           Bitcoin, continued, Feb. 9,   https://medium.com/@craig_10243/the-
           2019                          story-of-bitcoin-continued-
                                         2f1ec78ba38b
   35      DEFAUS_00112712               Feb. 15, 2014 email from Craig Wright   ECF No.
                                         to Ira K, re: Dave                      [534-35]
   36      Jimmy Nguyen Dep. Tr.         Certified transcript of Apr. 30, 2020   ECF No.
                                         deposition of Jimmy Nguyen              [534-36]
   37      June 28, 2019 Craig Wright    Certified transcript of June 28, 2019   ECF No.
           Dep. Tr.                      deposition of Defendant                 [534-37]

   38      DEFAUS_00118876               Email between Craig Wright and Ira      ECF No.
                                         Kleiman                                 [534-38]
   39      DEF_00002152                  Email chain between Craig S Wright      ECF No.
                                         and Ira K, re: Letter                   [534-39]
   40      KLEIMAN_00000136              Apr. 23, 2014 email from Craig S        ECF No.
                                         Wright to Ira K, re: Questions          [534-40]
   41      DEF_00029339                  Software Engineering Valuation, Nov.    ECF No.
                                         13, 2014                                [534-41]
   42      DEF_00013784                  WKID Cost Estimation                    ECF No.
                                                                                 [534-42]
   43      DEF_01885032                  IP Assignment Deed                      ECF No.
                                                                                 [534-43]
   44      DEF_01611949                  DeMorgan Group Intellectual Property    ECF No.
                                         Ownership Analysis [Draft 2]            [534-44]
   45      DEF_00074671                  Summary of Agreed Terms                 ECF No.
                                                                                 [534-45]


                                              3
Case 9:18-cv-80176-BB Document 535 Entered on FLSD Docket 05/23/2020 Page 4 of 13



   46      DEF_00073807                   IP Assignment Deed                          ECF No.
                                                                                      [534-46]
   47      DEF_01597543                   Statement of a Witness in the matter of     ECF No.
                                          Police v FERRIS                             [534-47]
           Declaration of Gordon          Declaration of Gordon Thomas Grieve         ECF No.
           Thomas Grieve                                                              [12-1]
           Declaration of Craig Wright    April 15, 2018 Declaration of Craig         ECF No.
                                          Wright                                      [12-2]
           Scheduling Order entered       Scheduling Order entered May 14,            ECF No.
           May 14, 2018                   2018                                        [21]
           Amended Complaint              Amended Complaint                           ECF No.
                                                                                      [24]
           Paperless Order granting in    Paperless Order granting in part and        ECF No.
           part and denying in part 27    denying in part 27 Motion for               [28]
           Motion for Extension of        Extension of Time to File
           Time to File                   Response/Answer to the Amended
           Response/Answer to the         Complaint
           Amended Complaint
           Order Scheduling Mediation     Order Scheduling Mediation before           ECF No.
           before Harry Schafer           Harry Schafer                               [30]
           Defendant’s Motion to          Defendant’s Motion to Dismiss               ECF No.
           Dismiss                                                                    [33]
           Paperless Order requiring      Paperless Order requiring the Plaintiff's   ECF No.
           the Plaintiff's expedited      expedited response to Defendant's           [39]
           response to Defendant's        Motion to Stay Discovery
           Motion to Stay Discovery
           Paperless Order granting in    Paperless Order granting in part and        ECF No.
           part and denying in part 53    denying in part 53 Motion for               [54]
           Motion for Extension of        Extension of Time to Serve Responses
           Time to Serve Responses
           Order granting 38 Motion to    Order granting 38 Motion to Stay            ECF No.
           Stay Discovery                 Discovery                                   [57]
           Reply to Response to           Reply to Response to Motion re 33           ECF No.
           Motion re 33 Motion to         Motion to Dismiss                           [61]
           Dismiss
           Order granting in part and     Order granting in part and denying in    ECF No.
           denying in part 33 Motion      part 33 Motion to Dismiss for Failure to [68]
           to Dismiss for Failure to      State a Claim
           State a Claim
           Paperless Order granting 71    Paperless Order granting 71 Motion to       ECF No.
           Motion to Lift Stay            Lift Stay                                   [72]
           Amended Order Setting          Amended Order Setting Trial and Pre-        ECF No.
           Trial and Pre-Trial Schedule   Trial Schedule                              [78]
           Answer and Affirmative         Answer and Affirmative Defenses             ECF No.
           Defenses                                                                   [80]



                                                4
Case 9:18-cv-80176-BB Document 535 Entered on FLSD Docket 05/23/2020 Page 5 of 13



           Second Amended               Second Amended Complaint               ECF No.
           Complaint                                                           [83]
           Exhibit 2 to Second          Email chain between Ira Kleiman and    ECF No.
           Amended Complaint            Craig Wright                           [83-2]
           Exhibit 3 to Second          Articles of Incorporation for W&K Info ECF No.
           Amended Complaint            Defense Research, LLC                  [83-3]
           Exhibit 4 to Second          Documents from Australian Court        ECF No.
           Amended Complaint            Proceedings                            [83-4]
           Exhibit 6 to Second          Purported email between Craig Wright ECF No.
           Amended Complaint            and Dave Kleiman                       [83-6]
           Exhibit 8 to Second          Emails between Craig Wright, Patrick   ECF No.
           Amended Complaint            Paige and Carter Conrad                [83-8]
           Exhibit 11 to Second         Statements of Claim in Australian      ECF No.
           Amended Complaint            Court Proceedings                      [83-11]
           Exhibit 13 to Second         Purported emails between Dave          ECF No.
           Amended Complaint            Kleiman and Craig Wright               [83-13]
           Exhibit 19 to Second         Consent Orders from Australian Court   ECF No.
           Amended Complaint            Proceedings                            [83-19]
           Exhibit 20 to Second         Emails between Ira Kleiman, Craig      ECF No.
           Amended Complaint            Wright and Andrew Sommer               [83-20]
           Exhibit 23 to Second         Emails between Craig Wright and        ECF No.
           Amended Complaint            Louis Kleiman                          [83-23]
           Exhibit 24 to Second         Emails between Ira Kleiman, Craig      ECF No.
           Amended Complaint            Wright and Andrew Sommer               [83-24]
           Exhibit 30 to Second         Acknowledgement of Liquidated Claim ECF No.
           Amended Complaint            in Australian Court Proceeding         [83-30]
           Amended Answer and           Amended Answer and Affirmative         ECF No.
           Affirmative Defenses         Defenses                               [87]
           Plaintiffs’ Discovery        Plaintiffs’ Discovery Memorandum of    ECF No.
           Memorandum of Law            Law                                    [93]
           Defendant’s Response to      Defendant’s Response to Discovery      ECF No.
           Discovery Memorandum         Memorandum                             [96]
           Transcript of Hearing held   Transcript of Hearing held on 2/20/19  ECF No.
           on 2/20/19 before            before Magistrate Judge Bruce E.       [107]
           Magistrate Judge Bruce E.    Reinhart, 1-139 pages
           Reinhart, 1-139 pages
           Paperless Minute Entry for   Paperless Minute Entry for proceedings   ECF No.
           proceedings held before      held before Magistrate Judge Bruce E.    [110]
           Magistrate Judge Bruce E.    Reinhart:
           Reinhart
           Joint Discovery              Joint Discovery Memorandum by Ira        ECF No.
           Memorandum                   Kleiman, W&K Info Defense Research,      [114]
                                        LLC
           Order Granting in Part and   Order Granting in Part and Denying in    ECF No.
           Denying in Part [115]        Part [115] Parties’ Joint Motion for     [117]
                                        Protective Order


                                             5
Case 9:18-cv-80176-BB Document 535 Entered on FLSD Docket 05/23/2020 Page 6 of 13



           Parties’ Joint Motion for
           Protective Order
           Transcript of Mar. 7, 2019    Transcript of Mar. 7, 2019 Discovery      ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart             [122]
           Judge Reinhart
           Transcript of Feb. 20, 2019   Transcript of Feb. 20, 2019 Discovery     ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart             [123]
           Judge Reinhart
           Transcript of Mar. 14, 2019   Transcript of Mar. 14, 2019 Discovery     ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart             [124]
           Judge Reinhart
           Joint Discovery               Joint Discovery Memorandum filed          ECF No.
           Memorandum                    Mar. 24, 2019                             [127]
           Paperless Minute Entry for    Paperless Minute Entry for Mar. 26,       ECF No.
           Mar. 26, 2019 Proceedings     2019 Proceedings before Judge             [129]
           before Judge Reinhart         Reinhart
           Paperless Report &            Paperless Report & Recommendation         ECF No.
           Recommendation re [95]        re [95] Motion to Strike Affirmative      [130]
           Motion to Strike              Defenses
           Affirmative Defenses
           Paperless Order Denying       Paperless Order Denying [133]             ECF No.
           [133] Defendant’s Motion      Defendant’s Motion for Document           [135]
           for Document Production       Production
           Order Memorializing           Order Memorializing Rulings from          ECF No.
           Rulings from Craig Wright     Craig Wright Deposition                   [137]
           Deposition
           Discovery Memorandum of       Discovery Memorandum of Law by            ECF No.
           Law by Craig Wright           Craig Wright                              [139]
           Response in Opposition re     Opposition brief filed by Plaintiffs re   ECF No.
           [138] Motion                  Defendant’s Discovery Memorandum          [141]
           Order Adopting Magistrate     Order denying [95] Motion to Strike       ECF No.
           Judge’s Report &              and adopting [130] Report &               [143]
           Recommendation                Recommendations
           Transcript of Apr. 11, 2019   Transcript of Apr. 11, 2019 Discovery     ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart             [146]
           Judge Reinhart
           Order re [145] Motion to      Order re [145] Motion to Continue         ECF No.
           Continue                                                                [148]
           Paperless Order Granting      Paperless Order Granting [150] Motion     ECF No.
           [150] Motion to File          to File Protective Order Under Seal       [152]
           Protective Order Under Seal
           Paperless Order Granting      Paperless Order Granting [163] Motion     ECF No.
           [163] Motion for Leave to     for Leave to File Reply in Support of     [164]
           File Reply in Support of      Motion to Dismiss
           Motion to Dismiss



                                              6
Case 9:18-cv-80176-BB Document 535 Entered on FLSD Docket 05/23/2020 Page 7 of 13



           Paperless Order re [157]      Paperless Order re [157] Memorandum        ECF No.
           Memorandum                                                               [165]
           Reply re [144] Motion for     Defendant’s reply brief in support of      ECF No.
           Judgment on the Pleadings     his motion for judgment on the             [171]
                                         pleadings regarding subject matter
                                         jurisdiction
           Transcript of May 6, 2019     Transcript of May 6, 2019 Discovery        ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart              [195]
           Judge Reinhart
           Opposition to [210] Motion    Brief filed in opposition to Plaintiffs’   ECF No.
           to Compel Defendant to        motion to compel production re             [211]
           Comply with This Court’s      Defendant’s list of bitcoin holdings
           Orders
           Transcript of June 28, 2019   Transcript of June 28, 2019 Discovery      ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart              [236]
           Judge Reinhart
           Motion for Leave to           Motion filed by Defendant for leave to     ECF No.
           Supplement the Record         supplement the record                      [239]
           Exhibit 1 to Plaintiffs’      Excerpts from transcript of Apr. 4,        ECF No.
           Motion for Leave to File      2019 deposition of Defendant in this       [242-1]
           Exhibits to Supplement        litigation
           Record
           Redacted Transcript of June   Redacted Transcript of June 11, 2019       ECF No.
           11, 2019 Discovery Hearing    Discovery Hearing before Judge             [248]
           before Judge Reinhart         Reinhart
           Transcript of July 10, 2019   Transcript of July 10, 2019 Discovery      ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart              [256]
           Judge Reinhart
           Transcript of Aug. 5, 2019    Transcript of Aug. 5, 2019 Discovery       ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart              [264]
           Judge Reinhart
           Order Denying [144]           Order Denying [144] Motion for             ECF No.
           Motion for Judgment on the    Judgment on the Pleadings                  [265]
           Pleadings
           Transcript of Aug. 26, 2019   Transcript of Aug. 26, 2019 Discovery      ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart              [276]
           Judge Reinhart
           Order re [210] Plaintiffs’    Order re [210] Plaintiffs’ Motion to       ECF No.
           Motion to Compel              Compel Defendant to Comply with            [277]
           Defendant to Comply with      Court’s Orders
           Court’s Orders
           Order re [287] Motion for     Order re [287] Motion for Extension of     ECF No.
           Extension of Time of          Time of Discovery                          [289]
           Discovery




                                               7
Case 9:18-cv-80176-BB Document 535 Entered on FLSD Docket 05/23/2020 Page 8 of 13



           Paperless Order Requiring     Paperless Order Requiring Defendant’s     ECF No.
           Defendant’s Expedited         Expedited Response to [290] Plaintiffs’   [291]
           Response to [290]             Expedited Motion
           Plaintiffs’ Expedited
           Motion
           Dr. Craig Wright’s            Motion for discovery filed by             ECF No.
           Discovery Memorandum          Defendant on Nov. 18, 2019                [298]
           Omnibus Order re [307]        Omnibus Order re [307] Motion for         ECF No.
           Motion for Extension of       Extension of Time and to Appoint          [320]
           Time and to Appoint           Special Master
           Special Master
           Paperless Order Granting      Paperless Order Granting [335] Motion     ECF No.
           [335] Motion for Leave to     for Leave to File Excess Pages            [340]
           File Excess Pages
           Paperless Order Denying       Paperless Order Denying [336] Motion      ECF No.
           [336] Motion for Extension    for Extension of Time to File Reply       [341]
           of Time to File Reply
           Paperless Minute Entry for    Paperless Minute Entry for Dec. 18,       ECF No.
           Dec. 18, 2019 Discovery       2019 Discovery Hearing before Judge       [342]
           Hearing before Judge          Reinhart
           Reinhart
           Transcript of Nov. 20, 2019   Transcript of Nov. 20, 2019 Discovery     ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart             [343]
           Judge Reinhart
           Paperless Order Requiring     Paperless Order Requiring Defendant’s     ECF No.
           Defendant’s Expedited         Expedited Response to [344] Motion        [345]
           Response to [344] Motion
           Paperless Order Denying as    Paperless Order Denying as Moot [353] ECF No.
           Moot [353] Motion for         Motion for Extension of Time          [356]
           Extension of Time
           Paperless Order Denying as    Paperless Order Denying as Moot [354] ECF No.
           Moot [354] Motion for         Motion for Extension of Time          [357]
           Extension of Time
           Paperless Order Granting      Paperless Order Granting [355] Motion     ECF No.
           [355] Motion for Extension    for Extension of Time                     [358]
           of Time
           Order Denying Without         Order Denying Without Prejudice [344] ECF No.
           Prejudice [344] Motion re     Motion re Watts Deposition            [361]
           Watts Deposition
           Joint Discovery               Joint discovery memorandum filed          ECF No.
           Memorandum                    Dec. 31, 2019                             [362]
           Order Affirming in Part and   Order Affirming in Part and Reversing     ECF No.
           Reversing in Part [277]       in Part [277] Order re Motion to          [373]
           Order re Motion to Compel     Compel




                                              8
Case 9:18-cv-80176-BB Document 535 Entered on FLSD Docket 05/23/2020 Page 9 of 13



           Paperless Order Granting      Paperless Order Granting [374]           ECF No.
           [374] Plaintiffs’ Expedited   Plaintiffs’ Expedited Motion to Extend   [375]
           Motion to Extend Discovery    Discovery
           Transcript of Jan. 2, 2020    Transcript of Jan. 2, 2020 Discovery     ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart            [380]
           Judge Reinhart
           Order re [377] Motion to      Order re [377] Motion to Continue        ECF No.
           Continue Trial Date           Trial Date                               [382]
           Transcript of Jan. 9, 2020    Transcript of Jan. 9, 2020 Discovery     ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart            [383]
           Judge Reinhart
           Paperless Minute Entry re     Paperless Minute Entry re Jan. 29, 2020 ECF No.
           Jan. 29, 2020 Discovery       Discovery Hearing before Judge          [387]
           Hearing before Judge          Reinhart
           Reinhart
           Order re [392] Sealed         Order re [392] Sealed Motion for         ECF No.
           Motion for Reconsideration    Reconsideration of Certain Discovery     [408]
           of Certain Discovery          Rulings
           Rulings
           Order re Plaintiffs’          Order re Plaintiffs’ Objections to       ECF No.
           Objections to Defendant’s     Defendant’s Claims of Privilege [394,    [420]
           Claims of Privilege [394,     389]
           389]
           Paperless Order Granting      Paperless Order Granting [409] Motion    ECF No.
           [409] Motion to Seal Until    to Seal Until Further Court Order        [423]
           Further Court Order
           Paperless Order Granting      Paperless Order Granting [409] Motion    ECF No.
           [409] Motion to Seal Until    to Seal Until Further Court Order        [424]
           Further Court Order
           Paperless Order Denying       Paperless Order Denying [422] Motion     ECF No.
           [422] Motion                                                           [427]
           Transcript of Mar. 5, 2020    Transcript of Mar. 5, 2020 Discovery     ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart            [428]
           Judge Reinhart
           Order re [346] Corrected      Order re [346] Corrected Motion for      ECF No.
           Motion for Attorney Fees      Attorney Fees and Costs                  [429]
           and Costs
           Transcript of Feb. 26, 2020   Transcript of Feb. 26, 2020 Discovery    ECF No.
           Discovery Hearing before      Hearing before Judge Reinhart            [435]
           Judge Reinhart
           Paperless Order Requiring     Order re response to [436] Expedited     ECF No.
           Defendant’s Expedited         Motion                                   [437]
           Response
           Paperless Order Requiring     Order re response to [434]               ECF No.
           Plaintiffs’ Expedited         Appeal/Objection                         [438]
           Response to Objections


                                              9
Case 9:18-cv-80176-BB Document 535 Entered on FLSD Docket 05/23/2020 Page 10 of 13



           Order Amending                 Order granting in part and denying in    ECF No.
           Scheduling Order               part [436] Expedited Motion for          [441]
                                          Enlargement of Time
           Joint Discovery                Joint discovery memorandum filed         ECF No.
           Memorandum                     Mar. 30, 2020                            [443]
           Joint Discovery                Joint discovery memorandum filed Apr.    ECF No.
           Memorandum                     7, 2020                                  [449]
           Order Affirming [420]          Order Affirming [420] Discovery Order    ECF No.
           Discovery Order                                                         [454]
           Transcript of Apr. 1, 2020     Transcript of Apr. 1, 2020 Discovery     ECF No.
           Discovery Hearing before       Hearing before Judge Reinhart            [455]
           Judge Reinhart
           Transcript of Apr. 17, 2020    Transcript of Apr. 17, 2020 Discovery    ECF No.
           Discovery Hearing before       Hearing before Judge Reinhart            [458]
           Judge Reinhart
           Motion to Seal Joint           Motion to Seal Joint Discovery           ECF No.
           Discovery Memorandum           Memorandum                               [460]
           Transcript of Apr. 9, 2020     Transcript of Apr. 9, 2020 Discovery     ECF No.
           Discovery Hearing before       Hearing before Judge Reinhart            [469]
           Judge Reinhart
           Transcript of Apr. 24, 2020    Transcript of Apr. 24, 2020 Discovery    ECF No.
           Discovery Hearing before       Hearing before Judge Reinhart            [471]
           Judge Reinhart
           Order Scheduling Trial and     Order Scheduling Trial and Order of      ECF No.
           Order of Instructions Before   Instructions Before Calendar Call        [476]
           Calendar Call
           Transcript of Apr. 29, 2020    Transcript of Apr. 29, 2020 Discovery    ECF No.
           Discovery Hearing before       Hearing before Judge Reinhart            [478]
           Judge Reinhart
           Paperless Order re [482]       Paperless Order re [482] Motion for      ECF No.
           Motion for Leave to File       Leave to File Excess Pages               [483]
           Excess Pages
           Paperless Order Granting       Paperless Order Granting [479] Motion    ECF No.
           [479] Motion for Extension     for Extension of Time                    [484]
           of Time
           Defendant’s Motion for         Motion for summary judgment filed by     ECF No.
           Summary Judgment               Defendant in this litigation             [487]
           Exhibit A to Defendant’s       Transcript of Dec. 10, 2019 Deposition   ECF No.
           Statement of Material Facts    of Patrick Paige                         [488-1]
           in Support of Summary
           Judgment
           Exhibit B to Defendant’s       Transcript of Dec. 10, 2019 Deposition   ECF No.
           Statement of Material Facts    of Carter Conrad                         [488-2]
           in Support of Summary
           Judgment



                                               10
Case 9:18-cv-80176-BB Document 535 Entered on FLSD Docket 05/23/2020 Page 11 of 13



           Exhibit N to Defendant’s      Transcript of Apr. 8, 2020 Deposition      ECF No.
           Statement of Material Facts   of Ira Kleiman                             [488-14]
           in Support of Summary
           Judgment
           Exhibit Q to Defendant’s      Transcript of Jan. 13, 2020 Deposition     ECF No.
           Statement of Material Facts   of Lynn Carroll Wright                     [488-17]
           in Support of Summary
           Judgment
           Plaintiffs’ Statement of      Plaintiffs’ Statement of Material Facts    ECF No.
           Material Facts                                                           [495]
           Plaintiffs’ Motion for        Motion for summary judgment on             ECF No.
           Partial Summary Judgment      Defendant’s affirmative defenses filed     [498]
                                         by Plaintiffs in this litigation
           Exhibit 3 to Plaintiffs’      Apr. 24, 2014 Email from Craig S           ECF No.
           Motion for Partial Summary    Wright to Ira Kleiman, re: Questions       [498-8]
           Judgment                      produced in this litigation with a
                                         beginning Bates stamp
                                         DEFAUS_00627954
           Exhibit 8 to Plaintiffs’      Transcript of Jan. 9, 2020 deposition of   ECF No.
           Motion for Partial Summary    Zachary Eisner                             [498-13]
           Judgment
           Exhibit B to Defendant’s      Consolidated original and supplemental     ECF No.
           Motion to Exclude Opinion     reports submitted by Plaintiffs’ expert    [500-2]
           Testimony of Plaintiffs’      Matthew Edman
           Witnesses
           Exhibit E to Defendant’s      Amended Expert Report of Andreas M.        ECF No.
           Motion to Exclude Opinion     Antonopoulos                               [500-5]
           Testimony of Plaintiffs’
           Witnesses
           Order re Motions to Seal      Order re Motions to Seal                   ECF No.
                                                                                    [502]
           Paperless Order Granting      Paperless Order Granting [503] Motion      ECF No.
           [503] Motion for Leave to     for Leave to File Excess Pages             [505]
           File Excess Pages
           Plaintiffs’ Motion for        Plaintiffs’ Motion for Sanctions           ECF No.
           Sanctions                                                                [507]
           Exhibit 1 to Plaintiffs’      Divorce Records from Australian Court      ECF No.
           Motion for Sanctions                                                     [507-1]
           Exhibit 2 to Plaintiffs’      Purported W&K Operating Agreement          ECF No.
           Motion for Sanctions                                                     [507-2]
           Exhibit 3 to Plaintiffs’      Transcript of Craig Wright Deposition      ECF No.
           Motion for Sanctions          (March 18, 2020)                           [507-7]
           Order Denying [506]           Order Denying [506] Motion to Seal         ECF No.
           Motion to Seal                                                           [508]




                                              11
Case 9:18-cv-80176-BB Document 535 Entered on FLSD Docket 05/23/2020 Page 12 of 13



             Plaintiffs’ Omnibus Daubert Motion filed by Plaintiffs in this          ECF No.
             Motion to Strike Defense    litigation seeking to preclude certain      [509]
             Experts                     testimony by Defendant’s expert
                                         witnesses
             Mar. 18, 2010 Dep. Tr. of   Mar. 18, 2010 Dep. Tr. of Craig Wright      ECF No.
             Craig Wright                                                            [511-1]
             Exhibit 1 (part 2) to       Exhibits to Defendant’s March 18,           ECF No.
             Plaintiffs’ Motion for      2020 deposition in this case                [511-2]
             Partial Summary Judgment
             Exhibit 1 (part 4) to       Exhibits to Defendant’s March 18,           ECF No.
             Plaintiffs’ Motion for      2020 deposition in this case                [511-4]
             Partial Summary Judgment
             Exhibit 3 to Plaintiffs’    April 2014 email chain between Craig        ECF No.
             Motion for Partial Summary S Wright and Ira K, re: Questions,           [511-8]
             Judgment                    produced in this litigation with
                                         beginning Bates stamp
                                         DEFAUS_00627954
             Exhibit 4 to Plaintiffs’    Transcript of Nov. 8, 2019 deposition       ECF No.
             Motion for Partial Summary of Jamie Wilson filed with Plaintiffs’       [511-9]
             Judgment                    partial motion for summary judgment
             Exhibit 9 to Plaintiffs’    February 2014 email chain between           ECF No.
             Motion for Partial Summary Lou K and Craig S Wright, re: Dave           [511-16]
             Judgment
             Exhibit 12 to Plaintiffs’   October 2015 email chain between Ira        ECF No.
             Motion for Partial Summary Kleiman and Craig S Wright, re:              [511-19]
             Judgment                    Dave’s Trust, produced in this litigation
                                         with beginning Bates stamp
                                         KLEIMAN_00398939
             Motion for Sanctions        Motion for sanctions against Defendant      ECF No.
                                         filed by Plaintiffs                         [512]
             Exhibit 12 to Plaintiffs’   Excerpts from the deposition of             ECF No.
             Motion for Sanctions        Jonathan Warren filed with Plaintiffs’      [512-12]
                                         motion for sanctions


   Dated: May 23, 2020                               Respectfully submitted,


                                                     s/ Velel (Devin) Freedman
                                                     Velvel (Devin) Freedman, Esq.
                                                     ROCHE CYRULNIK FREEDMAN LLP
                                                     200 S. Biscayne Blvd.
                                                     Suite 5500
                                                     Miami, Florida 33131
                                                     vel@rochefreedman.com



                                                12
Case 9:18-cv-80176-BB Document 535 Entered on FLSD Docket 05/23/2020 Page 13 of 13



                                                      Kyle W. Roche, Esq.
                                                      Joe Delich, Esq.
                                                      Admitted Pro Hac Vice
                                                      ROCHE CYRULNIK FREEDMAN LLP
                                                      185 Wythe Avenue F2
                                                      Brooklyn, New York 11249
                                                      kyle@rochefreedman.com

                                                      Andrew S. Brenner, Esq.
                                                      BOIES SCHILLER FLEXNER LLP
                                                      100 SE 2nd Street, Suite 2800
                                                      Miami, Florida 33131
                                                      abrenner@bsfllp.com



                                                      Counsel to Plaintiffs Ira Kleiman as
                                                      Personal Representative of the Estate of
                                                      David Kleiman and W&K Info Defense
                                                      Research, LLC.


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 23, 2020 a true and correct copy of the foregoing was

   filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                      /s/ Velevel (Devin) Freedman
                                                      Velvel (Devin) Freedman




                                                 13
